DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacLachlan U.S. Patent No. 8,881,890.
Claim 1, MacLachlan teaches a manufacturing process for a reinforced conveyor belt 112 comprising a roller 90 and configured to rotate with respect to a shaft 152 that consists of a tube able to be filled with plastic material C1 L30-45; and wherein the process is characterized in that it comprises the stages of (i) inserting the shaft 152 and roller 90 assembly in an injection mold; and (ii) a single injection stage of the conveyor 
Claim 2, MacLachlan teaches the roller 90and the shaft 152 are mounted independently and prior to the insertion thereof in the injection mold C4 L60-67.
Claim 4, MacLachlan teaches the roller 90 is injected on the shaft 152 prior to the insertion thereof in the injection mold C1 L10-25.
Claim 7, MacLachlan teaches the arrangement or orientation of the rollers 90 is variable, always being diametral, but able to be arranged with a degree of inclination comprised between 0° and 360° with respect to the axis of movement of the reinforced conveyor belt 10 Fig. 1.
Claim 8, MacLachlan teaches the roller 90 is solid and monobloc, or in independent parts assembled together Fig. 17a-c.
Allowable Subject Matter
Claims 3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS